Citation Nr: 1447040	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  12-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for osteoarthritis of the right hip, status post total hip replacement (right hip osteoarthritis).

2.  Entitlement to service connection for right hip osteoarthritis, to include as secondary to service-connected lumbar spine Degenerative Disc Disease (DDD) and osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a May 2014 videoconference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for right hip osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim was most recently denied in a December 2008 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

2.  Evidence received since the December 2008 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right hip osteoarthritis. 



CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied service connection for right hip osteoarthritis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2.  The criteria to reopen the claim for service connection for right hip osteoarthritis have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  See 38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2013).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In April 2004, the Veteran filed a claim to establish service connection for a right hip disability.  The Veteran's claim was denied in a September 2004 rating decision, on the basis that there was no evidence of a current diagnosis or evidence of an in-service event, injury, or disease.  
In May 2006, the Veteran filed a petition to reopen his claim for service connection.  The Veteran's petition was denied in a January 2007 rating decision, which found that new and material evidence had not been received.  

In February 2007, the Veteran filed a petition to reopen his claim for service connection.  The Veteran's petition was denied in a March 2007 rating decision, which found that new and material evidence had not been received.

In September 2008, the Veteran filed a petition to reopen his claim for service connection.  The Veteran's petition was denied in a December 2008 rating decision, which found that new and material evidence had not been received.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the December 2008 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In October 2010, the Veteran filed a petition to reopen his claim for service connection.  The Veteran's petition was denied in a November 2010 rating decision, which found that new and material evidence had not been received.  The Veteran submitted new and material evidence within the appeal period, and his petition was reconsidered in a May 2011 rating decision, which reopened the Veteran's claim and denied it on the merits.  The Veteran timely appealed.  

Although the AOJ reopened the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final December 2008 rating decision includes VA treatment records, VA examination reports and opinions, and lay statements from the Veteran and his ex-wife.  All the evidence is new, in that it was not previously of record at the time of the December 2008 rating decision.  Furthermore, the evidence is material because the lay statements address in-service symptoms and the VA examination reports and opinions address whether there is a nexus between the Veteran's current right hip osteoarthritis and active service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for right hip osteoarthritis is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for right hip osteoarthritis is reopened, and to that extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim for entitlement to service connection, the Board finds that further development is needed prior to adjudicating the claim on its merits.
The Veteran has asserted that his right hip osteoarthritis is secondary to his service-connected lumbar spine DDD and osteoarthritis.  A VA opinion addressing secondary service connection was obtained in August 2013.  However, the Board finds that the August 2013 examiner's negative opinion was based on an inaccurate factual premise and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  Specifically, the examiner stated that the Veteran's right hip osteoarthritis preceded the onset of his back pain, which as the Veteran's representative noted in the January 2014 VA Form 646 is inaccurate.  The Veteran's service treatment records (STRs) indicate that he was diagnosed with a chronic myofascial injury of the lumbosacral area of the back prior to service.  Furthermore, his STRs document in-service complaints of back pain.  As the August 2013 opinion is inadequate and subsequent VA opinions did not address secondary service connection, the Board finds that a remand is required to obtain an adequate VA opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from August 30, 2014 to present from the Minneapolis VA Healthcare System, and any associated outpatient clinics, and associate them with the claims file.  

2.  Thereafter, obtain an addendum opinion from an appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine:

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right hip osteoarthritis began in service, was caused by service, or is otherwise etiologically related to service, to include his participation in football. 

In rendering the requested opinion, the examiner should address the lay statements by the Veteran and his ex-wife regarding in-service football injuries and ongoing pain.  

The examiner is also requested to address the June 26, 2012 VA treatment record indicating that based on reporting practices, the Veteran's in-service groin pain may have been secondary to a hip injury. 

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right hip osteoarthritis was caused or aggravated by his service-connected lumbar spine DDD and osteoarthritis.

In rendering the requested opinions concerning secondary service-connection, the examiner should note that the Veteran's pre-existing chronic myofascial injury of the lumbosacral area and associated back pain predated service and therefore predated the Veteran's right hip osteoarthritis.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

All opinions should be accompanied by a complete rationale.  If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must so state and must explain why he or she cannot provide the opinion without resorting to mere speculation.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


